DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-14, 17-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urabe (US 20160182815) in view of Yang et al. (US 20200013371).
Considering claim 1, Urabe teaches a method comprising: 
receiving device (102) setting behavioral data collected from one or more consumer electronic (CE) devices ([0041] image capturing apparatus 101 generates image data (captured-image data) by image capturing, and outputs the generated image data. For example, various digital cameras may be used as the image capturing apparatus 101), wherein the device setting behavioral data is indicative of one or more user-initiated adjustments to one or more device settings of the one or more CE devices ([0013]-[0015] an image-quality adjuster configured to execute an image-quality adjusting process on the received image data using a set image-quality adjusting parameter, [0050]-[0056]), and the device setting behavioral data is further indicative of one or more user contexts in which the one or more user-initiated adjustments occurred (Fig.5-6, claims 18-19; receiving the image data; executing an image-quality adjusting process on the received image data using a set image-quality adjusting parameter; detecting start of the recording process for the image data executed by the external apparatus; and performing control in which, in response to the detection of the start of the recording process for the image data executed by the external apparatus, the image-quality adjusting parameter set for the image-quality adjuster is automatically recorded in a storage as an image-quality adjusting parameter corresponding to the image data recorded by the external apparatus, [0041]-[0042]); and 
providing a recommendation comprising the predicted device setting to the CE device (claims 18-19, performing control in which, in response to the detection of the start of the recording process for the image data executed by the external apparatus, the image-quality adjusting parameter set for the image-quality adjuster is automatically recorded in a storage as an image-quality adjusting parameter corresponding to the image data recorded by the external apparatus [0050]-[0056]).
Urabe do not clearly teach generating one or more machine learning models based on training data that includes a portion of the device setting behavioral data; predicting, via the one or more machine learning models, a device setting suitable for a CE device based on a current user context.
Yang teaches generating one or more machine learning models based on training data that includes a portion of the device setting behavioral data; predicting, via the one or more machine learning models, a device setting suitable for a CE device based on a current user context (Clam 11, adjusting the screen of the display is executed by collecting results having repeated the collecting the data related to the full screen, the applying to the learned AI model, and the outputting the image quality of the full screen, the genre of the content of the full screen, or whether the full screen is a text/an image at a specific time interval). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Yang to Urabe to provide a screen optimization mode by selecting a display and selecting a screen mode in the setting.
Considering claims 2, 10, 18, Urabe and Yang further teach wherein the CE device comprises a display screen (212, Fig.1-2), and the predicted device setting comprises a predicted picture setting (Urabe: [0044] The predetermined image processing includes an image-quality adjusting process of adjusting the image quality (color, brightness, and the like) of image data using an image-quality adjusting parameter set for the display apparatus 103…).
Considering claims 3, 11, 19, Urabe and Yang further teach wherein picture quality of the display screen is adjusted in accordance with the predicted picture setting (Urabe: [0044]).
Considering claims 4, 12, 20, Urabe and Yang further teach receiving user feedback indicative of user satisfaction with the recommendation; and updating the one or more machine learning models based on the user feedback (Yang: [0059]).
Considering claims 5, 13, 24, Urabe and Yang further teach wherein, for each of the one or more user-initiated adjustments (Yang: [0044]-[0045]), the device setting behavioral data is further indicative of a device identifier (types of display or  type defined by the CDL may be used) that the user-initiated adjustment is associated with (Yang: [0044]-[0045] The predetermined image processing includes an image-quality adjusting process of adjusting the image quality (color, brightness, and the like) of image data using an image-quality adjusting parameter set for the display apparatus 103. As the predetermined image processing, the image-quality adjusting process may be exclusively executed or a plurality of types of image processing including the image-quality adjusting process may be executed. As the display apparatus 103, a liquid-crystal display apparatus, an organic EL display apparatus, a plasma display apparatus, or the like may be used, [0064]).
Considering claims 6, 14, generating the training data (Yang: [0059]).
Considering claim 9, Urabe teaches a system comprising: 
at least one processor; and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including: 
receiving device setting behavioral data collected from one or more consumer electronic (CE) devices ([0041] image capturing apparatus 101 generates image data (captured-image data) by image capturing, and outputs the generated image data. For example, various digital cameras may be used as the image capturing apparatus 101), wherein the device setting behavioral data is indicative of one or more user-initiated adjustments to one or more device settings of the one or more CE devices ([0013]-[0015] an image-quality adjuster configured to execute an image-quality adjusting process on the received image data using a set image-quality adjusting parameter, [0050]-[0056]), and the device setting behavioral data is further indicative of one or more user contexts in which the one or more user-initiated adjustments occurred (Fig.5-6, claims 18-19; receiving the image data; executing an image-quality adjusting process on the received image data using a set image-quality adjusting parameter; detecting start of the recording process for the image data executed by the external apparatus; and performing control in which, in response to the detection of the start of the recording process for the image data executed by the external apparatus, the image-quality adjusting parameter set for the image-quality adjuster is automatically recorded in a storage as an image-quality adjusting parameter corresponding to the image data recorded by the external apparatus, [0041]-[0042]); and 
providing a recommendation comprising the predicted device setting to the CE device (claims 18-19, performing control in which, in response to the detection of the start of the recording process for the image data executed by the external apparatus, the image-quality adjusting parameter set for the image-quality adjuster is automatically recorded in a storage as an image-quality adjusting parameter corresponding to the image data recorded by the external apparatus [0050]-[0056]).
Urabe do not clearly teach generating one or more machine learning models based on training data that includes a portion of the device setting behavioral data; predicting, via the one or more machine learning models, a device setting suitable for a CE device based on a current user context.
Yang teaches generating one or more machine learning models based on training data that includes a portion of the device setting behavioral data; predicting, via the one or more machine learning models, a device setting suitable for a CE device based on a current user context (Clam 11, adjusting the screen of the display is executed by collecting results having repeated the collecting the data related to the full screen, the applying to the learned AI model, and the outputting the image quality of the full screen, the genre of the content of the full screen, or whether the full screen is a text/an image at a specific time interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Yang to Urabe to provide a screen optimization mode by selecting a display and selecting a screen mode in the setting.
Considering claim 17, Urabe teaches a non-transitory processor-readable medium that includes a program that when executed by a processor performs a method comprising: 
receiving device setting behavioral data collected from one or more consumer electronic (CE) devices ([0041] image capturing apparatus 101 generates image data (captured-image data) by image capturing, and outputs the generated image data. For example, various digital cameras may be used as the image capturing apparatus 101), wherein the device setting behavioral data is indicative of one or more user-initiated adjustments to one or more device settings of the one or more CE devices ([0013]-[0015] an image-quality adjuster configured to execute an image-quality adjusting process on the received image data using a set image-quality adjusting parameter, [0050]-[0056]), and the device setting behavioral data is further indicative of one or more user contexts in which the one or more user-initiated adjustments occurred (Fig.5-6, claims 18-19; receiving the image data; executing an image-quality adjusting process on the received image data using a set image-quality adjusting parameter; detecting start of the recording process for the image data executed by the external apparatus; and performing control in which, in response to the detection of the start of the recording process for the image data executed by the external apparatus, the image-quality adjusting parameter set for the image-quality adjuster is automatically recorded in a storage as an image-quality adjusting parameter corresponding to the image data recorded by the external apparatus, [0041]-[0042]); and 
providing a recommendation comprising the predicted device setting to the CE device (claims 18-19, performing control in which, in response to the detection of the start of the recording process for the image data executed by the external apparatus, the image-quality adjusting parameter set for the image-quality adjuster is automatically recorded in a storage as an image-quality adjusting parameter corresponding to the image data recorded by the external apparatus [0050]-[0056]).
Urabe do not clearly teach generating one or more machine learning models based on training data that includes a portion of the device setting behavioral data; predicting, via the one or more machine learning models, a device setting suitable for a CE device based on a current user context.
Yang teaches generating one or more machine learning models based on training data that includes a portion of the device setting behavioral data; predicting, via the one or more machine learning models, a device setting suitable for a CE device based on a current user context (Clam 11, adjusting the screen of the display is executed by collecting results having repeated the collecting the data related to the full screen, the applying to the learned AI model, and the outputting the image quality of the full screen, the genre of the content of the full screen, or whether the full screen is a text/an image at a specific time interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Yang to Urabe to provide a screen optimization mode by selecting a display and selecting a screen mode in the setting.
Considering claim 21, Urabe teaches a method comprising: 
receiving device setting behavioral data collected from one or more consumer electronic (CE) devices ([0041] image capturing apparatus 101 generates image data (captured-image data) by image capturing, and outputs the generated image data. For example, various digital cameras may be used as the image capturing apparatus 101), wherein the device setting behavioral data is indicative of one or more user-initiated adjustments to one or more device settings of the one or more CE devices ([0013]-[0015] an image-quality adjuster configured to execute an image-quality adjusting process on the received image data using a set image-quality adjusting parameter, [0050]-[0056]), and the device setting behavioral data is further indicative of one or more device properties of the one or more CE devices (Fig.5-6, claims 18-19; receiving the image data; executing an image-quality adjusting process on the received image data using a set image-quality adjusting parameter; detecting start of the recording process for the image data executed by the external apparatus; and performing control in which, in response to the detection of the start of the recording process for the image data executed by the external apparatus, the image-quality adjusting parameter set for the image-quality adjuster is automatically recorded in a storage as an image-quality adjusting parameter corresponding to the image data recorded by the external apparatus, [0041]-[0042]); and 
for each user group, determining one or more user-preferred device settings that the user group prefers most, wherein the one or more user-preferred device settings are provided to a CE device (digital cameras) as one or more new device settings available for user selection (claims 18-19, performing control in which, in response to the detection of the start of the recording process for the image data executed by the external apparatus, the image-quality adjusting parameter set for the image-quality adjuster is automatically recorded in a storage as an image-quality adjusting parameter corresponding to the image data recorded by the external apparatus [0050]-[0056]).
Urabe do not clearly teach generating one or more machine learning models based on a portion of the device setting behavioral data; clustering, via the one or more machine learning models, at least one user associated with the one or more user-initiated adjustments into at least one user group.
Yang teaches generating one or more machine learning models based on a portion of the device setting behavioral data; clustering, via the one or more machine learning models, at least one user associated with the one or more user-initiated adjustments into at least one user group (Clam 11, adjusting the screen of the display is executed by collecting results having repeated the collecting the data related to the full screen, the applying to the learned AI model, and the outputting the image quality of the full screen, the genre of the content of the full screen, or whether the full screen is a text/an image at a specific time interval).
Considering claim 22, Urabe and Yang further teach wherein the CE device comprises a display screen, and the one or more user-preferred device settings comprise one or more user- preferred picture settings representing a user-preferred picture mode choice (Urabe: [0044]).
Considering claim 23, Urabe and Yang further teach wherein a collection of available pre-existing picture mode choices for the CE device is updated to include the user-preferred picture mode choice (Urabe: [0044]).
Considering claim 27, Urabe and Yang further teach wherein the one or more machine learning models apply K-means clustering (Yang: [0059]).
Allowable Subject Matter
Claims 7-8, 15-16, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641